PER CURIAM.
This case arose out of appellants’ purchase of a home. In their thirteen-count sixth amended complaint, they contended that various people involved in the sale made misrepresentations to them concerning the patio and pool’s encroachment upon utility easements. Appellants lost the house in a foreclosure proceeding. The circuit court granted summary judgment in favor of appellees on the ground that appellants had no standing to proceed because they had lost their interest in the home as a result of the foreclosure.
We reverse. Even though they no longer owned the property, appellants had standing to proceed on their damage claims. Poinciana Mobile Home Park, Inc. v. Key West Villas Mobile Homeowners Ass’n., 622 So.2d 185 (Fla. 3d DCA 1993), is not controlling because it does not indicate the nature of the lawsuit giving rise to the appeal, which the third district dismissed as moot. Reversing on the standing issue alone, we express no opinion as to the viability of any cause of action stated in the sixth amended complaint.
KLEIN, GROSS and MAY, JJ., concur.